DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−5 and 10 are rejected under 35 USC 102(a)(1) as being anticipated by US Pat. No. 2,755,216 to Lemons.
Regarding claim 1, Lemons teaches a device for deicing a wall of an aircraft, comprising:
a heat source sited remotely with respect to the wall (col. 2 lines 10−13), at least one closed circuit configured to carry a heat-transfer fluid between the heat source and the wall that is to be deiced (col. 7 lines 40−54, including the ducted system shown in figs. 8−9 as well as the conduit system described), the closed circuit comprising:
at least one part 42 facing, in contact with, or positioned in, the wall that is to be deiced, made from a material that is transparent to electromagnetic fields (col. 1 lines 47−57), at least one condenser (i.e. the hollow tubes in which the hot air condenses as it cools from heating the nearby ice) facing, in contact with, or positioned in, the wall that is to be deiced (figs. 8−9), and in which the heat-transfer 
Regarding claim 2, Lemons teaches that the part of the closed circuit facing, in contact with or positioned in, the wall that is to be deiced, is made of composite material (where Fiberglas or glass cloth is a composite material).
Regarding claim 3, Lemons teaches that the condenser comprises at least one tube 36 which extends between an inlet 38 and an outlet 39 of the condenser, describing a serpentine so as to at least partially cover the wall that is to be deiced (figs. 8−9).
Regarding claim 4, Lemons teaches that the condenser is formed as a plate made from a material having high thermal conductivity, which has two mutually parallel faces (i.e. “facing sheets” in col. 2 lines 15−28), one of which is configured to be held closely against the wall that is to be deiced (fig. 8), the tube or tubes being positioned in the plate between its two faces (col. 2 lines 15−28).
Regarding claim 5, Lemons teaches that the condenser is integrated into the wall that is to be deiced, the tube or tubes being positioned between the faces of the wall that is to be deiced (fig. 8).
Regarding claim 10, Lemons teaches an aircraft comprising at least one measurement or communication instrument (col. 1 lines 15−18) protected by a protective wall (i.e. radome) equipped with a deicing device according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6−9 are rejected under 35 U.S.C. 103 as being unpatentable over Lemons.
Regarding claims 6−7, Lemons fails to teach that the closed circuit is the closed circuit is a capillary heat pipe using a capillarity effect or a gravity heat pipe using gravity to return the heat-transfer fluid from the condenser towards the evaporator. It would have been obvious to one of ordinary skill in the art at the time of filing to select from the limited, known methods for circulating a heating fluid in a closed loop deicer, such as through capillary effect or gravity, as a matter of routine design choice.
Regarding claims 8−9, Lemons fails to teach a temperature sensor and control loop. Official Notice is taken that control systems employing temperature sensors within an electrothermal control are well known. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a control loop which comprises a regulating system for regulating the temperature of the heat source, a sensor configured to measure a characteristic of the heat source and transmit at least one measured value of the characteristic to the regulating system, wherein the heat source is an electrothermal system, and wherein the deicing device comprises an electric power supply operated by the regulating system and configured to supply power to the electrothermal system, the sensor being a temperature sensor configured to measure a temperature of the electrothermal system and to transmit at least one measured value of the temperature to the regulating system, in order to allow for automatic control of the deicing mechanism, such that the radome is only heated when icing conditions exist, in order to reduce the overall power consumption of the aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/18/2021